DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “catalyst warm-up requirement operation part”, “generated electric power control part” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-10
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
In Claim 1, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. For the purposes of the treating the claim under prior art, preamble ends at “wherein” in line 4.

In Claim 6, in lines 6-15, recites “a catalyst warm-up requirement operation part that transmits…” and ”the catalyst warm-up requirement operation part transmits information…” however it is not clear if the “a catalyst warm-up requirement operation part” actually requires to determine the information being transmitted or merely requires just to transmit information such that a device capable of transmitting information would read on it. For the purposes of treating the claim under prior art, the language is interpreted as merely requiring to transmit the information. The examiner suggest amending the claim to clearly recite that the ”the catalyst warm-up requirement operation part” is configured to determine and transmit information…” in order to overcome the rejection above.
In Claim 6, in lines 9-10, recites “a generated electric power control part that receives the catalyst warm-up requirement signal and controls target revolution speed and target torque of the engine” however, it is not clear what the function of “controls target revolution speed and target torque of the engine” is being based on since if the “target revolution speed and target torque of the 
The following errors explicitly found in Claims 1 and 6 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claims 1-5 are rejected under 112(b) as to not reciting any positive steps therefore the claims are not a proposer process claims under 35 U.S.C. 101 (See MPEP 2173.05(q)). The examiner suggest amending at least claim 1 with positively reciting steps to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 10 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,470,985 B1 to Inada et. al. (Inada).

In Reference to Claim 1
A catalyst warm-up control method for a hybrid vehicle in which a battery supplies electric power to an electric motor (13), the battery (12) is charged by an engine (10) for electric power generation, and exhaust gas discharged from the engine (10) is treated by a catalyst (19), wherein 
when temperature of the catalyst (19) is lower than required warm-up temperature (activation temperature (tc)) for activating the catalyst (19), target revolution speed and target torque of the engine are controlled based on a state 
when the target revolution speed is lower than lower-limit revolution speed at which the catalyst can be heated to the required warm-up temperature, electric power generated with use of the engine (10) is increased until the temperature of the catalyst (19) exceeds the required warm-up temperature (engine load (Tcold) can be above (or increased from) the target load (TO) when the target revolution speed (NO) is lower than the required warm-up revolution speed (Ncold)), and 
the target revolution speed (NO) is controlled so as to be required warm-up revolution speed (Ncold) that is equal to or higher than the lower-limit revolution speed (Ncold) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).

In Reference to Claim 2
The catalyst warm-up control method for the hybrid vehicle according to claim 1 (see rejection to claim 1 above), wherein, 
when optimization generated electric power that is determined based on optimization revolution speed and optimization torque at which fuel consumption efficiency of the engine is maximized is lower than upper-limit generated electric power determined based on the state of charge of the battery, the target revolution speed is controlled so as to be the optimization revolution speed, and the target torque is controlled so as to be the optimization torque (system of 

In Reference to Claim 5
The catalyst warm-up control method for the hybrid vehicle according to claim 1 (see rejection to claim 1 above), wherein the required warm-up temperature (tc) and the required warm-up revolution speed (Ncold) are determined based on vehicle speed (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).

In Reference to Claim 6
A catalyst warm-up control device for a hybrid vehicle including: 
a battery (12) that supplies electric power to an electric motor (13); 
an engine (10) for electric power generation in order to charge the battery (12); and 
a catalyst (19) that treats exhaust gas discharged from the engine (10), 
the catalyst warm-up control device (16) comprising: 
a catalyst warm-up requirement operation part (16) that transmits a catalyst warm-up requirement signal that requires catalyst warm-up when temperature of the catalyst is lower than required warm-up temperature (tc) for activating the catalyst (S106); and 

wherein: 
the catalyst warm-up requirement operation part (16) transmits information regarding required warm-up revolution speed (Ncold) that is equal to or higher than lower-limit revolution speed to the generated electric power control part when the target revolution speed (NO) is lower than the lower-limit revolution speed (Ncold) at which the catalyst (19) can be heated to temperature higher than the required warm-up temperature (tc) (part of S108); and 
upon receipt of the information regarding the required warm-up revolution speed (Ncold), the generated electric power control part (16) increases electric power generated with use of the engine (10) until the temperature of the catalyst (19) exceeds the required warm-up temperature (tc) (adjusting the Tcold), and also controls the target revolution speed (Ncold) so as to be the required warm-up revolution speed (Ncold) (system of Inada is capable performing the function) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).

In Reference to Claim 7
The catalyst warm-up control device for the hybrid vehicle according to claim 6 (see rejection to claim 6 above), wherein, when optimization generated electric power determined based on optimization revolution speed and 

In Reference to Claim 10
The catalyst warm-up control device for the hybrid vehicle according to claim 6 (see rejection to claim 6 above), wherein the catalyst warm-up requirement operation part determines the required warm-up temperature (tc) and the required warm-up revolution speed (Ncold) based on vehicle speed ((see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 8-9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Pub No. US 2015/0134160 A1 to Liang et. al. (Liang).

In Reference to Claim 3
Inada teaches (except for the bolded and italic recitations below):	
The catalyst warm-up control method for the hybrid vehicle according to claim 1 (see rejection to claim 1 above), wherein: 
in a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the target revolution speed and the target torque are controlled so that an operating point of the engine is included in a proper region outside an abnormal noise generation region in which abnormal noise is generated in the engine; and 
when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position in the proper region, at which the target revolution speed is the required warm-up revolution speed (system of Inada is capable performing the function) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).
Inada is silent (bolded and italic recitations above) as to having a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the target revolution speed and the target torque are controlled so that an operating point of the engine is included in a proper region outside an abnormal noise generation region in which abnormal noise is generated in the engine and when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position in the proper region. However, it is known in the art before the effective filing date of the claimed invention to have a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the target revolution speed and the target torque are controlled so that an operating point of the engine is included in a proper region outside an abnormal noise generation region in which abnormal noise is generated in the engine and when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position in the proper region. For example, Liang 

In Reference to Claim 4
Inada teaches (except for the bolded and italic recitations below):	
The catalyst warm-up control method for the hybrid vehicle according to claim 1 (see rejection to claim 1 above), wherein: 
in a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, when a boundary line between an abnormal noise generation region in which abnormal noise is generated in the engine, and a proper region outside the abnormal noise generation region intersects a curved line that represents upper-limit generated the target revolution speed and the target torque are controlled so that an operating point of the engine overlaps the intersection between the boundary line and the curved line; and 
when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position on the boundary line, at which the target revolution speed is the required warm-up revolution speed (system of Inada is capable performing the function) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).
Inada is silent (bolded and italic recitations above) as to having a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, when a boundary line between an abnormal noise generation region in which abnormal noise is generated in the engine, and a proper region outside the abnormal noise generation region and the target revolution speed and the target torque are controlled so that an operating point of the engine overlaps the intersection between the boundary line when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position on the boundary line. However, it is known in the art before the effective filing date of the claimed invention to have a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, when a boundary line between an abnormal noise generation region in which abnormal noise is generated in the engine, and a 

In Reference to Claim 8
Inada teaches (except for the bolded and italic recitations below):	

in a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the target revolution speed and the target torque are controlled so that an operating point of the engine is included in a proper region outside an abnormal noise generation region in which abnormal noise is generated in the engine; and 
when the target revolution speed is lower than the lower-limit revolution speed, the generated electric power control part (16) moves the operating point to a position in the proper region, at which the target revolution speed is the required warm-up revolution speed (system of Inada is capable performing the function) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).
Inada is silent (bolded and italic recitations above) as to having a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the target revolution speed and the target torque are controlled so that an operating point of the engine is included in a proper region outside an abnormal noise generation region in which abnormal noise is generated in the engine and when the target revolution speed is lower than the lower-limit revolution speed, the operating point is moved to a position in the proper region. However, it is known in the art before the effective filing date of the claimed invention to have a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, the 

In Reference to Claim 9
Inada teaches (except for the bolded and italic recitations below):	
The catalyst warm-up control device for the hybrid vehicle according to claim 6 (see rejection to claim 6 above), wherein: 
in a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, when a boundary line between an abnormal noise generation region in which abnormal noise is generated in the engine, and a proper region outside the abnormal noise generation region intersects a curved line that represents upper-limit generated electric power determined based on the state of charge of the battery, the target revolution speed and the target torque are controlled so that an operating point of the engine overlaps the intersection between the boundary line and the curved line; and 
when the target revolution speed is lower than the lower-limit revolution speed, the generated electric power control part (16) moves the operating point to a position on the boundary line, at which the target revolution speed is the required warm-up revolution speed (system of Inada is capable performing the function) (see at least Inada Figs. 1-9 and column 2 lines 61-67, column 3-7 and column 8 lines 1-40).
Inada is silent (bolded and italic recitations above) as to having a characteristic coordinate, axes of which represent the target revolution speed and the target torque, respectively, when a boundary line between an abnormal noise generation region in which abnormal noise is generated in the engine, and a proper region outside the abnormal noise generation region and the target revolution speed and the target torque are controlled so that an operating point of the engine overlaps the intersection between the boundary line when the target revolution speed is lower than the lower-limit revolution speed, the operating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub No. US 2018/0244266 A1 to Habu (Habu) teaches to adjust the engine speed to increase the temperature of the catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 4, 2022